—Order, Supreme Court, Bronx County (John Byrne, J.), entered June 25, 1997, which denied defendant’s motion made pursuant to CPL 440.10 to vacate a judgment of the same court (Joseph Mazur, J.), rendered September 30, 1994, unanimously affirmed.
The motion to vacate was properly denied. The information regarding the complaining witness’s prior arrest for a misdemeanor was unknown to the prosecution, and since the prosecution’s lack of knowledge was the result of the witness’s use of an alias and possession of two NYSID numbers, knowledge of the prior arrest should not be imputed to the prosecution (see, People v Clark, 228 AD2d 326, lv denied 89 NY2d 863; People v Santiago, 138 AD2d 327, 329). In any event, had the underlying facts of the witness’s relatively minor arrest (complaint dismissed) been disclosed, there was no reasonable possibility that a different verdict would have resulted (see, People v Quinones, 251 AD2d 270, lv denied 92 NY2d 929). Concur—Sullivan, J. P., Rosenberger, Williams and Saxe, JJ.